UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MARQUIN McLEAN,

                                  Plaintiff,

                      -against-                                20-CV-9925 (LLS)

 ROBERT MORTON JR., SUPERINTENDENT,                            CIVIL JUDGMENT
 DOWNSTATE CORRECTIONAL FACILITY;
 JOHN DOE, M.D.,

                                  Defendants.

       Pursuant to the order issued May 24, 2021, dismissing the complaint,

       IT IS ORDERED, ADJUDGED, AND DECREED that this action is dismissed under 28

U.S.C. § 1915(e)(2)(B)(ii).

       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

 Dated:    May 24, 2021
           New York, New York

                                                             Louis L. Stanton
                                                                U.S.D.J.
